Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Los peticionarios del epígrafe —a saber: Estado Libre Asociado de Puerto Rico; el Departamento de Salud, su Se-cretaria, Hon. Carmen Feliciano,- sus funcionarios, oficia-les, agentes, contratistas o empleados; y la Administración de Facilidades y Servicios de Salud de Puerto Rico— me-diante el recurso radicado cuestionan, en esencia, la proce-dencia jurídica de una orden, emitida el 30 de julio de 1996 por la Sala Superior de Guayama del Tribunal de Primera Instancia, mediante la cual dicho foro judicial le ordenó a éstos a
... abstenerse, so pena de desacato de continuar cualquier ac-tividad o procedimiento relacionado con la Implantación de la Reforma de Salud en el área de Caguas, a saber, Aibonito, Ca-yey, Cidra, Aguas Buenas, Gurabo, Juncos, Las Piedras, Na-guabo, Yabucoa, San Lorenzo, Humacao y Caguas, tanto en su fase de privatización de facilidades de salud como en la contra-tación de planes de Seguros de Salud por entes privados. (En-fasis suplido.) Petición de certiorari, Anejo II, pág. 382.
Dicha orden, de carácter interdictal, fue objeto de un recurso de certiorari, y una moción en auxilio de jurisdic-ción, ante el Tribunal de Circuito de Apelaciones. Dicho foro apelativo, mediante Resolución de 5 de agosto de 1996, denegó la moción en auxilio, señalando vista oral para el 27 de agosto del año en curso con el propósito de “conside-rar todas las cuestiones planteadas en el recurso”. Conse-cuencia inescapable de dicha actuación judicial lo es que la “orden”, emitida por el tribunal de instancia el pasado 30 de julio, permanece en pleno vigor.
*410Procede la revocación de la referida “orden”; veamos por qué.
I
Con motivo de una demanda que la recurrida, Univer-sidad de Ciencias Médicas San Juan Bautista, Inc., radi-cara el 23 de septiembre de 1994 contra los peticionarios del epígrafe(1) —y luego de que el foro de instancia, inclusive, hubiera dictado sentencia en el caso, ordenándole a los demandados que le dieran cumplimiento específico a un contrato otorgado entre las partes el 1ro de septiembre de 1992— éstas sometieron ante el tribunal de instancia una “estipulación, o contrato, por transacción” con el propósito de ponerle fin al pleito, la cual fue aprobada por dicho foro judicial mediante sentencia a esos efectos de 5 de junio de 1995. Alegando que los peticionarios del epígrafe habían incumplido con dicho contrato o estipulación, la Universi-dad solicitó la intervención del tribunal de instancia con el propósito de que dicho foro obligara a los peticionarios a cumplir con la sentencia dictada; solicitud que desembocó en la emisión por el foro de instancia de la “orden” hoy impugnada.
En lo pertinente, dicho “contrato por transacción” confe-ría o autorizaba a la recurrida Universidad de Ciencias Médicas San Juan Bautista, Inc., a utilizar, como “taller clínico” para sus estudiantes, al Hospital Regional de Ca-guas, siendo responsable la referida Universidad por la fa-cultad médica del mismo, la cual, junto a los estudiantes de medicina, prestarían los servicios médicos en todos —excepto uno— los departamentos del referido Hospital. Ello no obstante, el Departamento de Salud mantenía el *411control sobre la operación propiamente de la referida ins-titución hospitalaria.
El referido “contrato por transacción”, el cual tiene un período de duración de cinco (5) años, contiene una cláu-sula sobre arbitraje compulsorio. A esos efectos, la cláusula trigésima novena establece:
(a) Toda y cualquier reclamación, disputa o controversia re-lacionada con la interpretación o implementación de este Con-trato, o con respecto al cumplimiento de las obligaciones que surgen del mismo, será sometida para su resolución a un proce-dimiento de arbitraje en San Juan, Puerto Rico, de conformi-dad con las disposiciones de esta cláusula TRIGESIMA NOVENA. La parte interesada en promover el proceso de arbi-traje notificará a la otra parte, por escrito, su intención de en-tablar dicho procedimiento. Conjuntamente con la notificación, dicha parte promovente notificará su selección de una tercera persona como árbitro. Dentro de los diez (10) días siguientes al recibo de la referida notificación, la parte promovida deberá designar la persona que seleccione como árbitro, y notificará de tal selección a la promovente por escrito. Los dos (2) árbitros nombrados de conformidad con lo anterior nombrarán a un ter-cer árbitro, que no podrá tener interés alguno en el asunto. Dicho nombramiento se llevará a cabo dentro de los quince (15) días siguientes a la fecha del nombramiento del árbitro de la parte promovida. Una vez seleccionado el conjunto de árbitros (en adelante “los Arbitros”) éstos procederán, a la consideración y resolución final de la controversia.
(b) La decisión de la mayoría (2 / 3) de los árbitros respecto a la controversia adjudicará de manera final dicho asunto y ten-drá efecto vinculante entre las partes contratantes. En caso de que cualquiera de las partes con derecho a nombrar un árbitro de conformidad con las disposiciones de esta cláusula se negase o fallase en así hacerlo (o cuando los dos (2) árbitros original-mente nombrados asimismo se negasen o fallasen en nombrar al referido tercer (3er) árbitro) la parte afectada, o ambas par-tes según sea el caso, podrá(n) solicitar el nombramiento judicial del árbitro o árbitros restantes.
(c) Cualquier procedimiento de arbitraje entablado de con-formidad con esta cláusula, se llevará a cabo en la ciudad de San Juan, Puerto Rico, y estará sujeto a los reglamentos del “American Arbitration Association”, según estén en vigor en dicho momento. La decisión de los árbitros se emitirá conforme a derecho con referencia específica a las disposiciones aplicables de las leyes de Puerto Rico y a sus interpretaciones jurispruden-*412dales, todo lo cual será la ley aplicable a cualquier procedi-miento entablado de conformidad con esta cláusula. Los Arbi-tros emitirán su decisión con la debida diligencia y sin demora innecesaria.
(d) Las costas y gastos relacionados con el procedimiento de arbitraje serán compartidos igualmente por el Departamento y la Escuela. Cada parte correrá con los costos y gastos relacio-nados a sus respectivos honorarios, desembolsos y el descubri-miento y presentación de su prueba. La Escuela y el Departa-mento se comprometen a suscribir los documentos y a desempeñar los actos que sean necesario[s] y/o convenientes para someter el asunto en controversia al procedimiento de ar-bitraje que aquí se establece. Los Arbitros resolverán el asunto de acuerdo a derecho, pero las disposiciones de esta cláusula no se entenderán como autorización expresa o implícita para va-riar o modificar las demás disposiciones de este Contrato y, por el contrario, se entenderán como una limitación a su jurisdicción.
Las partes designan la Sala de San Juan del Tribunal Superior como aquella con competencia exclusiva para atender cual-quier reclamo relacionado con el procedimiento de arbitraje aquí pactado. (Énfasis suplido.) Petición de certiorari, ante, pág. 148.
La controversia entre las partes surge básicamente como consecuencia de la acción del Departamento de Salud de Puerto Rico, en unión a la corporación pública conocida como la Administración de Seguros de Salud de Puerto Rico (A.Se.S.) de comenzar a establecer o implantar, en la "región de Caguas”, la llamada “tarjeta de salud”. Alega la Universidad que el Estado está impedido de así hacerlo como consecuencia de lo acordado en el “contrato por tran-sacción” que firmaron las partes. El Estado, por el contra-rio, sostiene que nada de lo estipulado o acordado en dicho contrato le impide establecer en el área de Caguas, en es-tos momentos, un seguro médico para la población médico-indigente.
La solución a dicha controversia o interrogante de-pende, de manera principal, de la interpretación que en su día se haga de las disposiciones de la cláusula trigésima *413cuarta (34) del mencionado “contrato por transacción”. La misma, en lo pertinente, establece:
... El término original de este Contrato será de cinco (5) años (el “Término”), iniciándose 1 de julio de 1995 y concluyendo el 30 de junio del 2000.
Previo al comienzo del tercer año de vigencia de este Contrato, en enero de 1997, a opción del Departamento, los términos y condiciones económicos aquí expuestos podrán ser variados en-tre las partes en virtud de lo cual la Escuela podrá continuar operando el Hospital. En este respecto, e independientemente del hecho que se haya implantado la Reforma de Salud en el área de Caguas, el Departamento podrá, a su opción, establecer un esquema de pago por los servicios médicos prestados en el Hospital durante dicho año, que sea análogo al esquema de pago utilizado en aquellas facilidades de salud que en ese mo-mento sean objeto de la referida Reforma de Salud. Dicho es-quema, de ber implantado, proveerá a la Escuela, como mínimo, con fondos suficientes para cubrir el presupuesto operacional del Hospital y el presupuesto de enseñanza.
El Departamento podrá, a su opción, dar comienzo al proceso de implantación de la Reforma de Salud en el área de Caguas, en cualquier fecha posterior a diciembre de 1997, para el cual la Escuela tendrá la alternativa de someter una propuesta para la operación del Hospital (y otras facilidades de estar incluidas), a fin de competir con los demás lidiadores en el procedimiento de solicitud de propuestas para la adjudicación y la correspon-diente privatización de dicho Hospital. Con respecto al referido proceso de adjudicación la Escuela competirá bajo los mismos términos y condiciones aplicables al resto de los proponentes, sin trato preferencial de clase alguna, salvo que en virtud de la política pública de fomentar la educación médica, la Escuela recibirá una bonificación de diez (10) puntos sobre la puntua-ción que recibiese la propuesta sometida por la Escuela luego de ser evaluada por el Departamento. Dicha preferencia será divulgada en la Solicitud de Propuesta (“SDP’j que sea prepa-rada para el arrendamiento, operación y transferencia del Hospital. De no ser seleccionada, la Escuela retendrá el pago de la Sección (c) de la Cláusula Trigésima Tercera por el período restante del Contrato, salvo que el mismo se reducirá al ocho por ciento (8%). Dicha SDP también dispondrá que la Escuela mantendrá su taller clínico en el Hospital durante el término restante de este Contrato, de no haber sido acreditada por el LCME; de haber sido acreditada para esa fecha, la Escuela mantendrá su taller clínico libre de costo durante el término del *414contrato privatizador. (Énfasis suplido.) Petición de certiorari, ante, pág. 146.
h-i l-H
El tribunal de instancia —como justificación de su inde-bida intervención en el caso y de su negativa a trasladar el asunto a la Sala Superior de San Juan— expresó que el “resultado más importante de la orientación procesal en la Ley de la Judicatura (1952) fue eliminar las distinciones jurisdiccionales mediante la unificación del Sistema Judicial” (Petición de certiorari, ante, pág. 372) y que la Sala Superior de Guayama era el foro “más conveniente y apro-piado para resolver las controversias [planteadas], sobre todo cuando se trata de velar po[r q]ue los términos de [su] sentencia sean cumplidas cabalmente”. Id., pág. 373. Erró al así resolver.
Por otro lado —y a pesar de que dicho tribunal de ins-tancia correctamente resolvió que lo procedente en derecho era remitir el asunto a arbitraje, conforme lo habían expre-samente pactado las partes en el contrato por transac-ción— erróneamente entendió procedente emitir “una or-den para mantener el status quo de forma y manera que la resolución del arbitraje y la sentencia en este caso dictada el 5 de junio de 1995, no resulte académica” (Petición de certiorari, ante, pág. 375); determinación errónea fundada en la no menos errónea conclusión de que en el presente caso “se han cumplido con los requisitos exigidos para dic-tar una orden de esta naturaleza, a saber: a) que el peti-cionario de la orden presente un caso fuerte de probabili-dad de prevalecer en los méritos; b) que demuestre que si no se dicta dicha orden una parte sufrirá daños irrepara-bles; c) que ningún daño sustancial se causará a las demás partes interesadas y (d) que la suspensión de la sentencia no perjudica al interés público. Peña v. Federación de Esgrima de Puerto Rico, 108 D.P.R. 147 (1978)”. íd.
Habiéndose negado el Tribunal de Circuito de Apelacio-*415nes a dejar sin efecto la referida orden, los peticionarios del epígrafe comparecieron ante este Tribunal, imputándole a dicho foro apelativo haber errado:
1. ... al negarse a dejar sin efecto una orden de carácter interdictal emitida al amparo de la Regla 56.5 de las de Proce-dimiento Civil vigentes por el Honorable Tribunal de Instancia cuya orden no cumple con los criterios, normas y guías que este Honorable Tribunal Supremo de Puerto Rico ha expresado en relación a la procedencia de una orden de tal naturaleza.
2. ... al negarse a dejar sin efecto una Orden de naturaleza interdictal la cual pretende hacerse extensiva a terceras personas. Petición de certiorari, pág. 9.
Mediante Resolución de 14 de agosto de 1996, le concedimos término a la parte recurrida “para que comparezca por escrito a mostrar causa, si la hubiere, por la cual no deba dejarse sin efecto la Resolución del Tribunal de Cir-cuito de Apelaciones y expedirse el recurso de Certiorari”.
La parte recurrida, Universidad de Ciencias Médicas San Juan Bautista, Inc., ha comparecido en cumplimiento de la mencionada Resolución. Su comparecencia no resulta convincente; procede, en consecuencia, resolver según lo intimado en la orden de mostrar causa emitida.
FH FH FH
De entrada, entendemos procedente señalar que el tribunal de instancia —no obstante haber sido el foro judicial ante quien se sometió, y el que aprobó mediante sentencia a esos efectos, la estipulación o contrato por transacción que suscribieran las partes— debió abstenerse de interve-nir, en la forma que lo hizo, en el presente caso.
Hemos expresado, y resuelto, tan reciente como hace aproximadamente dos (2) años, que existe un interés, el cual debe ser endosado por el foro judicial, en promover las cláusulas de arbitraje contractuales y una política pública en favor del arbitraje, debiendo resolverse toda duda res-pecto a la existencia, o no, de dicho procedimiento en favor *416del mismo. U.C.P.R. v. Triangle Engineering Corp.(2) A esos efectos, expresamente resolvimos en el antes citado caso de Universidad Católica que, aun cuando la intervención judicial no está vedada, ante un convenio de arbitraje lo pru-dencial es la abstención judicial.
Como surge de la cláusula número 39 del “contrato por transacción” suscrito entre las partes, éstos expresamente pactaron que toda “y cualquier reclamación, disputa o con-troversia relacionada con la interpretación o implementation de este Contrato, o con respecto al cumplimiento de las obligaciones que surgen del mismo, será sometida para su resolución a un procedimiento de arbitraje” —(énfasis su-plido) Petición de certiorari, ante, pág. 148— estableciendo las partes, en relación con lo anterior, un detallado proce-dimiento para la selección del panel de los tres (3) árbitros que será responsable de resolver la reclamación, controver-sia o disputa surgida entre las partes.
Las partes, de hecho, fueron tan puntillosas y específi-cas, en este respecto, que establecieron, inclusive, un pro-cedimiento en particular para la eventualidad de que una de ellas se negara a cumplir con las obligaciones contraí-das en virtud del procedimiento de arbitraje que expresa-mente pactaron. Como hemos podido notar, de surgir esta situación, “la parte afectada, o ambas partes según sea el caso, podrá(n) solicitar el nombramiento judicial del árbi-tro o árbitros restantes”. (Énfasis suplido.) Petición de cer-tiorari, ante, pág. 148. Debe señalarse, por último y en cuanto a este aspecto, que las partes expresamente desig-naron a “la Sala de San Juan del Tribunal Superior como aquella con competencia exclusiva para atender cualquier reclamo relacionado con el procedimiento de arbitraje aquí pactado”. (Énfasis suplido.) Id., pág. 149.
En vista a todo lo anteriormente expresado, la Sala de Guayama del Tribunal de Primera Instancia de Puerto Rico debió abstenerse de intervenir, y resolver, la moción *417solicitando cumplimiento específico del contrato por estipu-lación radicado por la Universidad de Ciencias Médicas San Juan Bautista, Inc.; debiendo dicho foro haberse limi-tado a referir a las partes al procedimiento de arbitraje expresamente pactado por ellas en dicho contrato y/o, cuando menos, referir el caso a la Sala Superior de San Juan para que fuera ésta la que lidiara, de manera preli-minar, con las partes. No lo hizo; erró al así no actuar.
IV
Como expresáramos anteriormente, la indebida inter-vención del tribunal de instancia en el presente caso cul-minó en la emisión de una “orden” mediante la cual, en síntesis, dicho foro le ordenó a los peticionarios del epígrafe a abstenerse, so pena de desacato, de continuar adelante con cualquier actividad o procedimiento relacionado con la implantación de la reforma de salud en el área de Caguas, tanto en su fase de privatización de facilidades de salud como en la contratación de seguros de salud por entes pri-vados; ello con el propósito, conforme expresara dicho foro, de mantener el statu quo y hasta que el procedimiento de arbitraje terminara.
El tribunal de instancia no hizo constar la base legal de su facultad para expedir la referida orden; esto es, no es-pecificó al amparo de qué disposiciones legales expidió dicha orden. Los peticionarios del epígrafe sostienen, en el recurso que radicaran ante este Tribunal, que el foro de instancia actuó bajo las disposiciones de la Regla 56.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Resulta difícil, en realidad, poder precisar la base legal utilizada. Por un lado, no creemos que se pueda aseverar, con certeza, que la misma lo es la Regla 56 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Como sabemos, cualquier orden provisional expedida a base de dicha disposición re-glamentaria tiene el propósito de “asegurar la efectividad *418de la sentencia” (id.) mediante la expedición de órdenes de embargo, prohibición de enajenar, etc. Ciertamente, esa no parece ser la situación en el presente caso. Por otro lado, la orden en controversia no cumple con los requisitos de un injunction provisional o preliminar. Concluimos que nos enfrentamos a una orden, sui generis, que goza de la natu-raleza de un injunction permanente.
De cualquier forma, no hay duda de que a la referida orden le son aplicables los criterios establecidos por nues-tra jurisprudencia respecto a esta clase de situación, a saber: (1) la naturaleza de los daños que pueden ocasionár-seles a las partes de concederse o denegarse el injunction, (2) su irreparabilidad o la existencia de un remedio ade-cuado en ley, (3) la probabilidad de que la parte promo-vente prevalezca eventualmente al resolverse el litigio en su fondo, (4) la probabilidad de que la causa se torne en académica de no concederse el injunction, y (5) sobre todo, el posible impacto sobre el interés público que se solicita. Véanse: P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975); Cobos Liccia v. DeJean Packing Co., Inc. 124 D.P.R. 896, 902 (1989).
Somos de la opinión que la orden sui generis emitida en el presente caso infringe, cuando menos, dos (2) de los cri-terios antes señalados. A nuestro juicio, y sin que lo este-mos adjudicando o resolviendo, la probabilidad de prevale-cer de la parte recurrida en el procedimiento de arbitraje a celebrarse es, cuando menos, dudosa. Siendo ello así, cobra singular importancia un segundo criterio, esto es, el rela-tivo al impacto que tiene la orden en controversia sobre el interés público en general. Nos explicamos.
La llamada “reforma de salud” se compone, de manera principal, de dos (2) fases u operaciones distintas, a saber: (1) la “privatización” de hospitales o facilidades de salud públicas, la cual operación la lleva a cabo el Departamento de Salud de Puerto Rico en unión a la Administración de Facilidades y Servicios de Salud de Puerto Rico (A.Fa.S.S.); *419y (2) la implantación de un seguro médico, o “tarjeta de salud”, para la población médico-indigente que le permite a éstos acudir a proveedores de servicios médicos contrata-dos por la compañía que emite dicho seguro médico, opera-ción que es llevada a cabo por una corporación pública, creada con esos propósitos, conocida como la Administra-ción de Seguros de Salud (A.Se.S.).
Una lectura del “contrato por transacción” que acorda-ron las partes revela que en el mismo se utiliza el término “reforma de salud” para referirse tanto a la fase u opera-ción de privatización de hospitales públicos como al plan de implantación del seguro médico. Ello, no hay duda, causa cierta confusión en la interpretación del referido contrato. Ahora bien, establece nuestro Código Civil que las “cláusu-las de los contratos deberán interpretarse las unas [con] las otras, atribuyendo a las dudosas el sentido que resulta del conjunto de todas”.(3) A nuestro juicio, nada de lo plas-mado en el contrato por transacción acordado por las par-tes —leídas las cláusulas del mismo de manera conjunta o individualmente— parece sostener la posición de la parte recurrida, aparentemente acogida por el tribunal de instan-cia, a los efectos de que el Estado se comprometió mediante dicho contrato a no implementar en el área de Caguas un seguro médico para la población médico-indigente.
En específico, una lectura de los términos en que está redactada la cláusula 34 —cual es la que señala la parte recurrida en apoyo a su posición— lo que parece indicar es que el Estado se comprometió a no privatizar el Hospital Regional de Caguas, y “otras facilidades de estar inclui-das”, hasta una “fecha posterior a diciembre de 1997”, esto es, enero de 1998; en cuya situación, la Universidad recu-rrida podrá participar en el proceso de licitación que se lleve a efecto “bajo los mismos términos y condiciones apli-cables al resto de los proponentes, sin trato preferencial de clase alguna, salvo que en virtud de la política pública de *420fomentar la educación médica, la Escuela [Universidad] re-cibirá una bonificación de diez (10) puntos sobre la puntua-ción que recibiese la Escuela luego de ser evaluada por el Departamento”. Petición de certiorari, ante, pág. 146. Nada, repetimos, en dicho contrato parece indicar que el Estado asumió la obligación de no implantar la llamada “tarjeta de salud” en el área de Caguas hasta enero de 1998, como sostiene la parte recurrida.
En consecuencia, repetimos, la probabilidad que tiene la Universidad recurrida de prevalecer ante el panel de arbi-traje —panel de árbitros a quien le corresponde resolver, en primera instancia, esta controversia— no parece ser una muy alta. Siendo ello así, resulta verdaderamente difícil, sino imposible, sostener la vigencia de la orden emitida por el tribunal de instancia en el presente caso. Si a lo ante-riormente expresado le añadimos el impacto en el “interés público” que tiene la orden en controversia, en específico, el perjuicio, o daño, que dicha orden causa en la población médico-indigente del área de Caguas, población que mien-tras se mantenga en vigor dicha orden carecerá de los be-neficios que el mencionado seguro médico les concede, la conclusión no puede ser otra que no sea la de que procede dejar sin efecto la orden emitida en el presente caso por el tribunal de instancia.
En fin, la “orden” emitida por el tribunal de instancia, y sostenida por el Tribunal de Circuito de Apelaciones, re-sulta ser no sólo improcedente en derecho sino que particu-larmente dañina con el sector de nuestra ciudadanía que mayor ayuda y protección necesita; razón por la cual la misma no puede prevalecer. El “interés público” envuelto así lo hace imperativo.
Como certeramente expresara este Tribunal hace más de veinticinco (25) años, en A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 907 (1975):
Nadie tiene derecho, en una sociedad democrática, a promo-ver sus particulares intereses a costa de un mayor sector del *421pueblo, imponiendo a éste un tributo de sufrimiento, privación, y desvalimiento, no importa la justicia real o nominal de la reclamación. Ya antes dijimos que “al considerar la expedición del auto [de injunction] el tribunal debe ponderar la naturaleza de los derechos individuales afectados frente al valor y utilidad social de la obra pública en cuestión.” Ortega Cabrera v. Tribunal Superior, 101 D.P.R. 612, 618 (1973). (Énfasis suplido.)
V
Lo anteriormente expuesto hace totalmente innecesario que discutamos, en detalle, dos (2) fundamentos adiciona-les para rescindir la orden impugnada. Plantean los peti-cionarios, con razón, que dicha orden afecta los derechos de una corporación pública, la Administración de Seguros de Salud de Puerto Rico (A.Se.S.), la cual no es parte en el pleito.
No hay duda alguna sobre el hecho de que la “A.Se.S.” es en efecto una corporación pública que tiene “existencia perpetua con personalidad jurídica independientemente y separada de cualquier otra entidad, agencia, departamento o instrumentalidad del Gobierno de Puerto Rico ...” 24 L.P.R.A. sec. 7003. Tampoco hay duda alguna de que esta corporación pública es la instrumentalidad del Gobierno de Puerto Rico que está encargada de poner en vigor el seguro médico para la población médico-indigente de nuestro País; razón por la cual resulta obvio que la orden emitida por el foro de instancia le afecta. Por último, la “A.Se.S.” nunca ha sido parte en el pleito.
Ello, de ordinario, sería suficiente para concluir que el caso del epígrafe adolece del defecto de parte indispensable. Ahora bien, la “A.Se.S.” es dirigida por una Junta de Directores de siete (7) miembros, a saber: los Se-cretarios de los Departamentos de Salud y de Hacienda; el Comisionado de Seguros; y los restantes cuatro (4) miem-bros, nombrados por el Gobernador con el consentimiento del Senado de Puerto Rico, serán dos (2) “representantes del interés público” y dos (2) serán “profesionales compe-*422tentes de la industria del seguro y de los campos de la salud o de la Administración de Servicios de Salud”, nom-brando el Gobernador el presidente de dicha Junta.
Sabido es que, de ordinario, una orden de injunction es válida siempre que la persona o institución contra quien se expide la misma sea parte en el pleito. Se ha sostenido, sin embargo, que el injunction puede obligar a una persona o institución, que no es parte propiamente en el pleito, si éstas están en “solidaridad jurídica” con la parte contra quien se dirige la orden o si éstas actúan de acuerdo o participan activamente, con la parte contra quien se dirigió la orden siempre que reciba “aviso” de dicha orden. Véanse: Regla 57.4 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III); Reglas 65(d) y 65.1 de Procedimiento Civil federal, 28 U.S.C.; Baltz v. The Fair, 178 F. Supp. 691, 692 (N.D. Ill. 1959); D. Rivé Rivera, Recursos Extraordinarios, Atlanta, Darby Printing Co., 1989, págs. 39-40.
Ello plantea la interrogante de si, aun cuando “A.Se.S.” no es parte en el pleito, la orden emitida es válida contra dicha corporación pública por la misma estar en “solidari-dad jurídica” con, o por actuar activamente con, el Depar-tamento de Salud y su Secretaria en la implantación de la llamada “Reforma de Salud”, quienes sí son partes en el pleito. Como expresáramos anteriormente, dicha interro-gante no tenemos que resolverla; ello por razón de que pro-cede la revocación de la orden emitida por los fundamentos expuestos en las partes III y IV de la presente ponencia.
VI
Por otro lado, y si se resolviera en definitiva que el pleito no adolece del defecto de parte indispensable —de-fecto que sería suficiente, sin nada más, para rescindir la orden impugnada— tenemos que la orden en controversia podría infringir las disposiciones del Art. 6783 del Código *423de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3524, el cual ex-presamente prohíbe la expedición de un injunction:
3. Para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Rico, o el cumplimiento de cualquier actuación autorizada por ley de la Asamblea Le-gislativa de Puerto Rico, de un funcionario público, de una cor-poración pública, o de una agencia pública, o de cualquier em-pleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapela-ble e irrevisable que dicha ley o actuación autorizada por ley es inconstitucional o inválida.
Cualquier injunction preliminar, permanente, o con carácter de entredicho, incluso cualquier orden para hacer efectiva la jurisdicción de un tribunal o para asegurar la efectividad de una sentencia, que se haya expedido en las circunstancias ex-puestas en este inciso 3 y que esté en vigor a la fecha de vigen-cia de esta ley o que en lo sucesivo se expidiere, será nulo e inefectivo.
Disponiéndose, sin embargo, que el tribunal podrá dictar dicha orden de entredicho provisional, injunction preliminar o permanente sujeto a los términos de la Regla 57 de Procedi-miento Civil:
(1) En aquellos casos en que ello séa indispensable para ha-cer efectiva su jurisdicción y previa una determinación de que la orden es indispensable para evitar un daño irreparable a la parte peticionaria;
(2) cuando en la petición se alegue que alguna persona, bajo la autoridad de alguna ley, ordenanza, o reglamento del Estado Libre Asociado de Puerto Rico, esté privando o sea el causante de que alguien esté privando al peticionario de algún derecho, privilegio o inmunidad protegido por la Constitución o las leyes del Estado Libre Asociado de Puerto Rico o por la Constitución o leyes de los Estados Unidos de América que sean aplicables a las personas bajo la jurisdicción del Estado Libre Asociado de Puerto Rico.
Disponiéndose, además, que al dictar dicha orden el tribunal debe considerar el interés público envuelto y concluir que la parte peticionaria tiene una posibilidad real de prevalecer en los méritos de su petición. Dicha orden sólo tendrá vigor en el caso específico ante el tribunal y entre las partes.
*424VII
En conclusión, y por los fundamentos antes expuestos, procede la expedición del recurso de certiorari radicado y la emisión de una Sentencia revocatoria de la resolución emi-tida por el Tribunal de Circuito de Apelaciones que man-tuvo en vigor la orden que emitiera la Sala Superior de Guayama del Tribunal de Primera Instancia en el presente caso; dejándose sin efecto el injunction sui generis que emi-tiera el tribunal de instancia.
Dicha orden nunca debió ser emitida. La misma atenta, de la manera más burda, contra el bienestar de la pobla-ción médico-indigente de nuestro País y, por ende, contra el "interés público”.
Por los fundamentos antes expuestos es que concurri-mos con la Sentencia mayoritaria.

 En la demanda originalmente radicada por la parte recurrida —sobre incum-plimiento de contrato, “injunction” daños y perjuicios e impugnación de proceso ad-ministrativo— se incluyó como parte demandada, en adición a los aquí peticionarios, al Hospital Santa Rosa, Inc.


 136 D.P.R. 133 (1994).


 Véase Caballero v. Kogan, 73 D.P.R. 666 (1952).